Citation Nr: 0333991	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person, or on 
account of housebound status.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In this case, the veteran was issued a statement of the case 
in August 2002 and a supplemental statement of the case in 
September 2002.  Thereafter, additional evidence was added to 
the record consisting of VA treatment records which include 
treatment for service-connected disabilities.  This evidence 
was not reviewed by the agency of original jurisdiction.  The 
agency of original jurisdiction should review this evidence 
prior to appellate review.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act (VCAA).  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

In this case, the veteran was notified of VCAA in March 2001.  
In the review of the claim, the agency of original 
jurisdiction must continue to comply with VCAA.  

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (2002); 38 C.F.R. § 
3.350(i).

The veteran is service-connected for the following 
disabilities: pes planus bilateral with arthritis and hallux 
valgus, postoperative, rated as 50 percent disabling; 
arthritis of the left ankle, rated as 20 percent disabling; 
arthritis of the right ankle, rated as 20 percent disabling; 
traumatic arthritis of the lumbar spine, rated as 20 percent 
disabling; traumatic arthritis of the right hip, rated as 10 
percent disabling; bilateral tinnitus, rated as 10 percent 
disabling; traumatic arthritis of the left hip, rated as 10 
percent disabling; bilateral otitis media with mastoiditis, 
postoperative, with bilateral defective hearing, rated as 10 
percent disabling; traumatic arthritis of the left knee, 
rated as 10 percent disabling; traumatic arthritis of the 
right knee, rated as 10 percent disabling; and traumatic 
arthritis of the cervical spine, rated as 10 percent 
disabling.  The combined rating is 90 percent.  He has been 
awarded a total rating based on individual unemployability.  
The veteran also has significant nonservice-connected 
disabilities.  He has a compression fracture of T-12, 
thrombophlebitis of the right leg, and coronary artery 
disease with hypertension.

In September 2000, a VA examination was conducted.  The VA 
examiner indicated that the veteran had difficulty with 
ambulation, but he cited both service-connected and 
nonservice-connected disabilities as the reason for that 
limitation.  The examiner also stated that the veteran used 
an electric scooter for ambulation and to leave his home.  
The VA examiner opined that the veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care.  A private physician indicated that the 
veteran has ambulation difficulty due to both service-
connected and nonservice-connected disabilities.  He also 
indicated that the veteran left his home several times per 
week for medical appointments.  The physician opined that the 
veteran was confined to his home or immediate premises and 
needed the aid and attendance of another personal for the 
ordinary activities of living.  Neither the VA nor the 
private physician separated the veteran's service-connected 
disabilities from his nonservice-connected disabilities in 
evaluating his overall disability level with regard to 
whether he is confined to his home or in need of the aid and 
attendance of another person.  

The Board finds that the veteran should be afforded another 
VA aid and attendance/housebound examination.  The examiner 
should specifically indicate 


whether the veteran's service-connected disabilities alone, 
without regard to his nonservice-connected disabilities.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO should comply with VCAA.  

3.  The veteran should be afforded a VA 
aid and attendance/housebound examination 
based upon the service connected 
disabilities standing alone.

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include a supplemental statement of the 
case which addresses all evidence since 
the September 2002 supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


